Exhibit 10.8

 

SEPARATION AGREEMENT

AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Agreement”) is made and
entered into between D. Craig Nordlund (hereinafter referred to as “Nordlund”)
and Agilent Technologies, Inc. (“Agilent”).  The purpose of this Agreement is to
document Nordlund’s resignation as Senior Vice President, General Counsel and
Secretary of Agilent and the termination of Nordlund’s employment with Agilent,
effective October 31, 2009 (as documented in Exhibit A to this Agreement), on
terms that are satisfactory both to Agilent and to Nordlund.  The effective date
of this Agreement shall be the 7th day following the execution of this Agreement
by Nordlund and Agilent, but in no event later than October 31, 2009 (“Effective
Date”). Therefore, Agilent and Nordlund agree as follows:

 

1.              In exchange for the promises set forth in this Agreement,
Agilent agrees as follows:

 

a.              “Interim Period” Except as provided for in section 1.c. below,
from the Effective Date of this Agreement through October 31, 2009, Nordlund
will remain employed by Agilent and will continue to actively provide services
to Agilent in the same amount, on average, as he has been providing in the
preceding three full years of employment at Agilent.  During the interim period,
Nordlund will continue to receive his base salary as well as all other
employment related benefits for which he is eligible.

 

b.             Benefits during the Interim Period.  Flexible Time Off, Deferred
Compensation, 401(k) plan, Defined Benefit Retirement Plan and Supplemental
Benefit Retirement Plan, Pay for Results, and Employee Stock Purchase plan
monies, as well as any other benefits not mentioned above, will be treated in
accordance with existing plan documents.

 

c.              Separation from Service.  In the event that Nordlund’s
replacement is identified and in place prior to October 31, 2009, Nordlund will
remain employed by Agilent but will no longer be actively performing substantial
services (i.e., the date upon which Agilent and Nordlund reasonably anticipate
that Nordlund’s service to Agilent will permanently drop to less than fifty
percent of the services rendered, on average, during the immediately preceding
three full years of employment with Agilent) (“Separation from Service”).  The
period between the date of Separation from Service and Nordlund’s October 31,
2009 termination date shall be the remaining Interim Period (the “Remaining
Interim Period”).  Nordlund will continue to receive his base salary during the
Remaining Interim Period, which will be at the same rate per annum as his base
salary on the Effective Date of this Agreement.  During the Remaining Interim
Period, Nordlund agrees to make himself reasonably available to Agilent upon
request to assist in the transition of Nordlund’s former workload to his
replacement, to answer questions regarding matters previously assigned to
Nordlund, to otherwise assist Agilent in transferring Nordlund’s
responsibilities to his replacement, and to consult with Agilent management on
other matters as requested.

 

--------------------------------------------------------------------------------


 

d.             Benefits during the Remaining Interim Period.  During the
Remaining Interim Period, in accordance with the requirements of section 409A of
the Internal Revenue Service Code as amended (the “Code”) and the terms of the
applicable plan documents, Nordlund’s benefits shall be administered as follows:

 

i)                Nordlund’s medical coverage will continue during the Remaining
Interim Period.  Nordlund will continue to be required to pay the employee
portion of the premium for such coverage.  With regard to the portion of the
premium that Agilent generally pays for active employees, Agilent will continue
to pay this portion, and such amounts will be taxable to Nordlund.  As of his
termination date (October 31, 2009), Nordlund will be eligible to elect COBRA
coverage, in accordance with the COBRA regulations.

 

ii)             Nordlund may continue to participate in the Flexible Time Off
program.

 

iii)          Nordlund may continue making contributions to Agilent’s
401(k) plan.

 

iv)         Nordlund will continue to accrue benefits under the Defined Benefit
Retirement Plan.

 

v)            Nordlund may continue to participate in the Employee Stock
Purchase Plan (ESPP).

 

vi)         If Nordlund remains employed through the last day of the performance
period for the second half of FY09 (October 31, 2009), he will be eligible to
receive Pay for Results for the second half of FY09 with a target payment of 70%
of Employee’s base salary at the same rate per annum as his base salary as of
the Effective Date of this Agreement.  Pay for Results payments are dependent
upon the meeting of certain conditions as set forth in Employee’s Pay for
Results Notification Letter for each respective fiscal half of FY09 and
applicable plan documents. Payments, if any, made under the Pay for Results plan
will be made no later than 90 days after the end of the applicable performance
period.

 

vii)      For the purposes of the 2005 Deferred Compensation Plan and the
Supplemental Benefit Retirement Plan, and the Long Term Performance Program
(“LTPP”) Nordlund’s termination date will be the date on which there has been a
Separation from Service as defined in 1.c., and in accordance with the relevant
plan documents and the requirements of Section 409A of the Code.

 

e.               Retirement — Nordlund has reached reached the age of 55 and has
attained 15 years of service to Agilent and as such is eligible to retire upon
the termination of his employment.  Upon the termination of Nordlund’s
employment he shall be a retiree of Agilent and shall be entitled to all of the
benefits and privileges associated with that status, including but not limited
to the following:

 

--------------------------------------------------------------------------------


 

(i)           Stock Options — Pursuant to the retirement provisions of Agilent’s
Stock Option Plan, on Nordlund’s termination date, all unvested stock options
will be accelerated and will become vested.  Nordlund will have the lesser of
three years or the expiration date of his options following the termination date
of his employment to exercise his options.

 

(ii)        Retiree Medical Coverage — Nordlund will be entitled to elect
medical coverage provided to retirees pursuant to the terms and conditions of
the applicable plan documents.

 

(iii)     LTPP— pursuant to the retirement provisions of the LTPP

 

1.              if Nordlund continues providing services to Agilent through
October 31, 2009 in an amount exceeding 50%, on average, of the amount that he
has been providing over the previous three year period, he shall be entitled to
receive LTPP payouts at the full, un-prorated amount for the performance periods
FY07-09, FY08-10, and FY09-11. The payouts, if any, will be based on actual
performance measured against the performance criteria for the relevant
performance period.  Awards will be determined by the Compensation Committee
following the conclusion of the relevant three year performance period.  The
payouts, if any, shall be subject to the terms and conditions set forth in each
of the relevant LTPP plan documents and shall occur at the times that any awards
under the LTPP are paid to other participants in this program for such
performance periods.

2.              if prior to October 31, 2009, Agilent and Nordlund reasonably
anticipate that Nordlund’s service to Agilent will permanently drop below 50%,
on average of the amount that he has been providing over the previous three year
period, he shall receive the full, un-prorated amount of any payout for the FY
07-09 and FY 08-10 performance periods after completion of such periods in
accordance with the regular program processes.  Nordlund will be eligible to
receive an amount, based on his termination date, for any LTPP payout for the FY
09-11 performance period after its completion in accordance with the regular
program processes.  In recognition of Nordlund’s long service to Agilent as a
founding officer, the Compensation Committee of the Board of Directors of
Agilent decided that   Nordlund should receive the full un-prorated amount of a
payout, if any, that the Compensation Committee may determine is payable after
the end of the FY 09-11 performance period.  The payouts, if any, will be based
on actual performance measured against the performance criteria for the

 

--------------------------------------------------------------------------------


 

relevant performance period.  Awards will be determined by the Compensation
Committee following the conclusion of the relevant three year performance
period.  The payouts, if any, shall be subject to the terms and conditions set
forth in each of the relevant LTPP plan documents and shall occur at the times
that any awards under the LTPP are paid to other participants in this program
for such performance periods.

 

f.                 Severance Payment — Within 90 days of Nordlund’s Separation
from Service, but in any event, not later than December 31, 2009 Agilent shall
deliver to Nordlund a lump sum payment in the gross amount of One Million, Five
Hundred, Twenty-Five Thousand Dollars ($1,525,000.00), less required
withholdings and deductions, representing twenty-four months of Nordlund’s base
salary ($850,000.00), Pay for Results for twenty-four months at the target
payment of 70% ($595,000.000) and a Health Expense Benefit ($80,000).   In the
unlikely even that Nordlund dies between the Effective Date of this Agreement
and October 31, 2009, Agilent agrees that it will pay Nordlund’s beneficiaries,
as designated in Agilent records, the severance amounts contemplated herein,
except that Agilent shall not pay the Health Expense Benefit ($80,000).

 

g.              Pay Reduction.  Nordlund acknowledges and agrees that his base
salary during the Interim Period and the Remaining Interim Period, as well as
contributions to and payment of other salary dependant benefits during those
times, will be subject to any salary adjustment measures as may be applied by
Agilent to a class of jobs that includes the position held by Nordlund on the
Effective Date of this Agreement.  The Severance Payment set forth in 1.f. above
shall not be impacted by any salary adjustment measures.

 

h.              Except as otherwise stated in this Agreement, Nordlund is
entitled to exercise employee benefit conversion privileges upon the same terms
and conditions as would be available to any other retiring employee.

 

i.                  Nordlund will continue to be eligible to receive AYCO
financial services or services from any other successor financial service
provider that Agilent offers to its officers to assist with the filing of his
2009 individual tax return.

 

2.              In exchange for the promises set forth in this Agreement,
Nordlund agrees as follows:

 

a.               To acknowledge that he is the recipient of confidential and
proprietary business information, and that he will not use or disclose such
information except as may be permitted by Agilent or required by law.  Nordlund
acknowledges that the confidentiality obligations of the Agreement Regarding
Confidential Information and Proprietary Development (“ARCIPD”) signed by
Nordlund on October 6, 1999 and attached to this Agreement as Exhibit B survive
the termination of his employment. Nothing in this Agreement supersedes or
renders the terms and conditions of the ARCIPD unenforceable or void.  The
Agreement will apply

 

--------------------------------------------------------------------------------


 

especially with companies who are competitors of Agilent, including those listed
in Exhibit C.

 

b.              To attend an Exit Interview on or before October 31, 2009, at
which time all appropriate personnel documents will be executed.  Nordlund
further agrees that he will return all company property and identification on or
before October 31, 2009.  Thereafter, Nordlund agrees to do such other acts as
may be reasonably requested by Agilent in order to effectuate the terms of this
Agreement.

 

c.               To not make any public statement or statements to the press
concerning Agilent, its business objectives, its management practices, or other
sensitive information without first receiving Agilent’s written approval.
Nordlund further agrees not to disparage Agilent, its officers, directors,
employees or agents in any manner likely to be harmful to them or their
business, business reputation or personal reputation, provided that Nordlund may
respond accurately and fully to any question, inquiry or request for information
when required by legal process to do so.

 

3.              Nordlund and Agilent agree that the Amended and Restated Change
of Control Severance Agreement between Nordlund and Agilent, dated April 9,
2008, will terminate on the Effective date of this Agreement and be no further
force or effect.

 

4.              For the purposes of this Agreement, a termination of employment
will be determined consistent with the rules relating to a “separation from
service” as defined in Section 409A of the Code and the regulations thereunder
(“Section 409A”). Notwithstanding anything else provided herein, to the extent
any payments provided under this Agreement in connection with Nordlund’s
termination of employment constitute deferred compensation subject to
Section 409A and Nordlund is deemed to be a “specified employee” under
Section 409A, then such payment shall not be made or commence until the earlier
of (i) the expiration of the 6-month period measured from Nordlund’s Separation
from Service from Agilent or (ii) the date of Nordlund’s death following such a
separation from service; provided, however that  such deferral shall only be
effected to the extent required to avoid adverse tax treatment to Nordlund
including, without limitation, the additional tax for which Nordlund would
otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral.  The first payment thereof will include a catch-up payment covering
the amount that would have otherwise been paid during the period between
Nordlund’s termination of employment and the first payment date but for the
application of this provision, and the balance of the installments, (if any)
will be payable in accordance with their original schedule.  To the extent that
any provision of this Agreement is ambiguous as to its compliance with
Section 409A, the provision shall be read in such a manner so that all payments
hereunder comply with Section 409A.  Payments pursuant to this section are
intended to constitute separate payments for the purposes of Treasury
Regulations Section 1.409A-2(b)(2).

 

5.              In exchange for Agilent’s doing the acts described in this
Agreement, Nordlund on behalf of himself, his heirs, estate, executors,
administrators, successors and assigns does fully release, discharge, and agree
to hold harmless Agilent, its officers, agents,

 

--------------------------------------------------------------------------------


 

employees, attorneys, employee benefit plans, employee benefit plan fiduciaries
and administrators, consultants, subsidiaries, affiliated companies, successors
and assigns from all actions, causes of action, claims, judgments, obligations,
damages, liabilities, costs, or expense of whatsoever kind and character which
he may have as of the date of execution of this Agreement, including but not
limited to:

 

a.              any claims relating to employment discrimination on account of
race, religion, sex, age, national origin, creed, disability, sexual
orientation, or any other basis, whether or not arising under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1966, the Equal Pay Act of
1963, the Age Discrimination in Employment Act, California Fair Employment and
Housing Act, the Rehabilitation Act of 1973, the Americans With Disabilities
Act, any amendments to the foregoing laws, or any other federal, state, county,
municipal, or other law, statute, regulation or order relating to employment
discrimination;

b.             any claims relating to pay or leave of absence arising under the
Fair Labor Standards Act, the Family Medical Leave Act, any claims relating to
Section 806 of the Sarbanes-Oxley Act of 2002, and any similar laws enacted in
California;

c.              any claims for reemployment, salary, wages, bonuses, vacation
pay, stock options, acquired rights, appreciation from stock options, stock
appreciation rights, benefits or other compensation of any kind;

d.             any claims under any other federal, state or local statutes,
ordinances or regulations, including but not limited to the Employee Retirement
Income Security Act of 1974;

e.              any claims relating to, arising out of, or connected with his
employment with Agilent, whether or not the same be based upon any alleged
violation of public policy; compliance (or lack thereof) with any internal
Agilent policy, procedure, practice, or guideline; or any oral, written,
express, and/or implied employment contract or agreement, or the breach of any
term thereof, including but not limited to, any implied covenant of good faith
and fair dealing; or any federal, state, county or municipal law, statute,
regulation, or order whether or not relating to labor or employment; and

f.                any claims relating to, arising out of, or connected with any
other matter or event occurring prior to the execution of this Agreement whether
or not brought before any judicial, administrative, or other tribunal.

g.             Notwithstanding any provision of this Paragraph, Nordlund shall
not hereby release any right he may otherwise have to indemnification by Agilent
pursuant to the Amended and Restated Indemnification Agreement dated April 9,
2008, the company’s certificate of incorporation, by-laws, insurance policies,
and applicable law.

 

6.              Nordlund acknowledges that as of the date of signing this
Agreement, he has received all wages and compensation due to him from Agilent
through that time other than those wages or compensation as described in this
Agreement.

 

--------------------------------------------------------------------------------


 

7.              In entering into this Agreement, the parties have intended that
this Agreement be a full and final settlement of all matters, whether or not
presently disputed, that could have arisen between them as of the date this
Agreement is executed, except for those claims set forth in paragraph 8.  This
Agreement and compliance with this Agreement does not constitute an admission of
liability by Agilent.

 

8.              Nordlund understands and expressly agrees that this Agreement
extends to all claims of every nature and kind whatsoever, known or unknown,
suspected or unsuspected, past or present and all rights under Section 1542 of
the California Civil Code and/or any similar statute or law of any other
jurisdiction are expressly waived.  Section 1542 reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

9.              This release of claims does not include: (i) Nordlund’s right to
enforce the terms of this Agreement; (ii) claims for vested benefits in which
Nordlund is entitled, including but not limited to Workers’ Compensation
benefits; (iii) claims that cannot be released as a matter of law, including,
but not limited to, claims under Division 3, Article 2 of the California Labor
Code (which includes indemnification rights); and (iv) claims arising under
federal or state securities or employment discrimination laws where Nordlund
does not seek personal monetary or other relief.

 

10.        Nordlund acknowledges and agrees that if he or any other person or
entity files a claim or permits to be filed a claim in a civil action or other
legal proceeding for relief, including personal relief for Nordlund (including
but not limited to back pay, front pay, monetary damages, attorneys fees, cost,
injunctive or declaratory relief) against Agilent (except to enforce this
Agreement), he will not accept or be eligible to receive any personal relief
from such a claim or cause of action.

 

11.        It is expressly agreed that the claims released pursuant to this
Agreement include all claims against employees, officers, directors, attorneys
and agents of Agilent in their individual and representative capacities, whether
or not such employees were acting within the course and scope of their
employment.

 

12.        Nordlund represents and warrants that he has not assigned any such
claim or authorized any other person or entity to assert such claim on
Nordlund’s behalf. Further, Nordlund agrees that under this Agreement he waives
any claim for damages incurred at any time in the future because of alleged
continuing effects of past wrongful conduct involving any such claims and any
right to sue for injunctive relief against the alleged continuing effects of
past wrongful conduct involving such claims.

 

13.        Each party shall bear its own costs, expenses, and attorneys’ fees
incurred in, or arising out of, or connected with the negotiation and execution
of this Agreement.

 

--------------------------------------------------------------------------------


 

14.        Nordlund agrees that the terms, amount and fact of settlement shall
be confidential until Agilent Technologies, Inc. needs to make any required
disclosure of any agreements between Agilent and him as a part of Agilent’s
Securities and Exchange Commission filing requirements. Therefore, except as may
be necessary to enforce the rights contained herein in an appropriate legal
proceeding or as may be necessary to receive professional services from an
attorney, accountant, or other financial or tax adviser, Nordlund agrees not to
disclose the existence or contents of this Agreement or any past or future
related discussions or documentation to anyone, including, but not limited to,
past, present and future employees of Agilent, until such time of the public
filings.  Disclosure is permitted only to Nordlund’s attorney, accountant,
financial or tax advisor and spouse on the condition that such individuals shall
be advised of these limitations, or as otherwise required by law.

 

15.        At Agilent’s request, Nordlund will give his reasonable cooperation
to Agilent in connection with any legal matter, proceeding or action relating to
Agilent.

 

16.        The terms of this Agreement are intended by the parties as a final
expression of their agreement with respect to such terms as are included in this
Agreement and may not be contradicted by evidence of any prior or
contemporaneous agreement.  The parties further intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial or other
proceeding, if any, involving this Agreement.  No modification of this Agreement
will be effective unless in writing and signed by both parties hereto. 
Notwithstanding this provision, it is expressly understood that Nordlund is a
participant in various Agilent benefit plans.  Any participation by Nordlund in
such benefit plan is governed by the terms of the current plan or grant document
governing the administration of the benefit in which he is participating and
section 409A of the Code, which is incorporated herein by reference.

 

17.        It is further expressly agreed and understood that Nordlund has not
relied upon any advice from Agilent Technologies, Inc. and/or its attorneys
whatsoever as to the taxability, whether pursuant to federal, state, or local
income tax statutes or regulations or otherwise, of the payments made hereunder
and that Nordlund will be solely liable for all tax obligations, if any, arising
from payment of the sums specified herein and shall hold Agilent
Technologies, Inc. harmless from any tax obligations arising from said payment.

 

18.        Should any provision of this Agreement be declared or determined by
any court of competent jurisdiction to be wholly or partially illegal, invalid,
or unenforceable, the legality, validity, and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby, and said illegal,
unenforceable, or invalid part, term or provision shall be deemed not to be a
part of this Agreement.

 

19.        This Settlement Agreement will be governed by and construed in
accordance with the laws of the State of California.

 

--------------------------------------------------------------------------------


 

20.        If there is any dispute arising out of or related to this Agreement,
which cannot be settled by good faith negotiation between the parties, such
dispute will be submitted to JAMS/EndDispute for nonbinding mediation.  If
complete agreement cannot be reached within 45 days of submission to mediation,
any remaining issues will be submitted to JAMS/EndDispute for final and binding
arbitration pursuant to JAMS/EndDispute Arbitration Rules and Procedures for
Employment Disputes with each party bearing their own costs and attorneys’ fees.

 

21.        The following notice is provided in accordance with the provisions of
Federal Law:

You are entitled to and have been given up to twenty-one days (21) days in which
to accept the terms of this Separation Agreement and General Release, although
you may accept it any time within those twenty-one days.

 

You have been told in writing to consult with an attorney regarding this
Agreement.

 

You have the right to revoke your acceptance of this Agreement at any time
within seven (7) days from the date you sign it, and this Agreement will not
become effective and enforceable until this seven (7) day revocation period has
expired.

 

To revoke your acceptance, you must send a written notice of revocation to Jodi
Juskie, U.S. Labor & Employment Counsel, Agilent Technologies, Inc., 900 S. Taft
Avenue, Loveland Colorado, 80537 by 5:00 p.m. on or before the seventh day after
you sign this Agreement.

 

NORDLUND FURTHER STATES THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH THE
ATTORNEY OF HIS CHOICE, THAT HE HAS CAREFULLY READ THIS AGREEMENT, THAT THIS
AGREEMENT IS THE PRODUCT OF NEGOTIATION BETWEEN HIS COUNSEL AND AGILENT’S
COUNSEL, THAT HIS ATTORNEY HAS EXPLAINED THIS AGREEMENT TO HIM, THAT HE HAS HAD
AMPLE TIME TO REFLECT UPON AND CONSIDER ITS CONSEQUENCES, THAT HE FULLY
UNDERSTANDS ITS FINAL AND BINDING EFFECT, THAT THE ONLY PROMISES MADE TO HIM TO
SIGN THIS AGREEMENT ARE THOSE STATED ABOVE AND THAT HE IS SIGNING THIS AGREEMENT
VOLUNTARILY.

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Jean Halloran

 

/s/ D. Craig Nordlund

Name: Jean Halloran

 

Name: D. Craig Nordlund

Title:  Senior Vice President of Human Resources

 

 

Date:  May 28, 2009

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

From: D. Craig Nordlund

 

Date:

 

 

 

To: Agilent Technologies, Inc.

 

Re: Letter of Resignation of Employment and as an Officer of Agilent

 

I hereby confirm my voluntary resignation as Senior Vice President, General
Counsel and Secretary of Agilent Technologies, Inc. and as an “executive
officer” under the Securities Exchange Act of 1934 on
                                            , and the resignation of my
employment effective on October 31, 2009.

 

 

I understand that this action is irrevocable.

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D. Craig Nordlund

 

Date

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

--------------------------------------------------------------------------------


 

[g149491ke03i001.gif]

 

Agreement Regarding Confidential Information and

 

Proprietary Developments (ARCIPD)

 

OFIS #0122

 

Please type or print in black ink.

 

EMPLOYEE NAME (Last, First, M.I.)

 

EMPLOYEE NUMBER

Nordlund, D. Craig

 

 

 

1.              I am employed or desire to be employed by Agilent
Technologies, Inc. (Agilent). I understand, however, that this Agreement is not
a promise or a contract for employment by Agilent.

 

2.              This Agreement concerns trade secrets, confidential business and
technical information, and know-how not generally known to the public,
(hereinafter “Confidential Information”), which is acquired or produced by me in
connection with my employment by Agilent. Confidential Information may include,
without limitation, information on Agilent organizations, staffing, finance,
information of employee performance, compensation of others, research and
development, manufacturing and marketing, as well as information which Agilent
receives from others under an obligation of confidentiality. I agree:

 

a.               to use such information only in the performance of Agilent
duties;

b.              to hold such information in confidence and trust; and

c.               to use all reasonable precautions to assure that such
information is not disclosed to unauthorized persons or used in an unauthorized
manner, both during and after my employment with Agilent.

 

3.              This Agreement also concerns inventions and discoveries (whether
or not patentable), designs, works of authorship, mask works, improvements,
data, processes, computer programs and software (hereinafter called “Proprietary
Developments”) that are conceived or made by me alone or with others while I am
employed by Agilent and that relate to the research and development or the
business of Agilent, or that result from work performed by me for Agilent. Such
Proprietary Developments are the sole property of Agilent, and I agree:

 

a.               to disclose them promptly to Agilent;

b.              to assign them to Agilent; and

c.               to execute all documents and cooperate with Agilent in all
necessary activities to obtain patent, copyright, mask works and/or trade secret
protection in all countries, at Agilent’s expense.

 

In compliance with prevailing provisions of relevant state statutes(1), this
Agreement does not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, unless (a) the invention relates
(i) to the business of the employer, or (ii) to the employers actual or
demonstrably anticipated research and development, or (b) the invention results
from any work performed by the employee for the employer.

 

4.              I agree to honor any valid disclosure or use restrictions on
Confidential Information known to me and received from any former employers or
any other parties prior to my employment by Agilent, and I agree not to bring
into the premises of Agilent any such information in whatever physical form
without prior written consent of such former employers or other parties.

 

5.              The product of all work performed by me during and within the
scope of my Agilent employment including, without limitation, any reports,
documents, drawings, computer programs, devices and models, will be the property
of Agilent; and Agilent will have the sole right to use, sell, license, publish
or otherwise disseminate or transfer rights in such work product.

 

6.              I will not remove any Agilent property from Agilent premises
without Agilent’s permission.

 

7.              I agree not to disrupt, damage or interfere with the operation
of business of Agilent by soliciting or recruiting its employees for myself or
others, both during my employment at Agilent and for a period of two years
following termination of my employment with Agilent.

 

8.              Upon termination of my employment with Agilent, I will return
all property to Agilent unless Agilent’s written permission to keep is obtained.

 

9.              The provisions of this Agreement will be separately construed.
If any of them is held to be unenforceable, the remaining provisions will not be
affected.

 

EMPLOYEE SIGNATURE

 

DATE

D. Craig Nordlund

 

10/6/99

 

--------------------------------------------------------------------------------

(1)        Including: California Labor Code, Section 2870; Illinois 765ILCS
1060/1-3, “Employees Patent Act,”; Washington Rev. Code, Title 49 RCW: Labor
Regulations, Chapter 49.44.140; Minnesota Statutes, 13A, Section 181.78; and
North Carolina General Statutes, Article 10A, Chapter 66, Commerce and Business,
Section 66-57.1.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPETITORS OF AGILENT:

 

Rohde and Schwarz

Anritzu

Aeroflex

National Instruments

Ixia

Advantest

Danaher and Tektronix

Spirent

Keithley

Waters

Perkin-Elmer

Thermo-Fisher

Affymetrix

Life Technologies (Applied Bio Systems, Inc., and Invitrogen)

Shimadzu

Varian

Illumina

Dionex

 

--------------------------------------------------------------------------------